Title: To George Washington from Abraham Forst, 16 October 1793
From: Forst, Abraham
To: Washington, George


          
            Sir
            George Town 16th October 1,793
          
          Situated as I am I cannot possibly avoid troubling Your Excellency; and to be
            brief,
          I was brought up & Educated in a genteel Sphere of life, was allways in a State of
            Affluence, till within a few Years past, but thro’ many heavy losses & Sickness, I
            am now reduced my good Sir to Ask Aid, which I take the liberty
            to do of your Excellency.
          I have rec’d from many worthy Bretheren in this respectable town, & Bladensburg
            Some Aid, as you will perceive by the enclosed Subscription List, & Your
            distinguish’d name to it Shatter’d as it has become (by handing about) will be the means
            of Saving an unfortunate man from total ruin.
          It was my intention to proceed to the Northward, but meeting with encouragement to open
            a Lottery office; I have concluded to remain in this quarter to
            be Support to the present Laudable One, as I have had thoro’
            experience in that Line in Europe & America.
          
          Yet your Excellency will be pleased to Observe that a plan of that nature, cannot be
            put into execution without the usual means, as it is attended
            with great expence, but mutual advantage eventually.
          Give me leave also to observe respectable Sir, that it’ll still produce the means, to
            enable those Worthy Gentn who are heavy ticket holders to Sell more Speedily to Such
            advantage as to reimburse themselves for the Losses they have Already Sustained.
          There are also many more plans I can point out for general benefit.
          I take the liberty to inclose to your Excellency a Certificate, which permit me to
            request you to have the goodness to cause to be Sealed up, together with the amo. of whatever Your humanity & generosity may
            dictate & left with Mr Suter.
          I write this respectable Sir in haste, as it is but a Short While Since I heard of your
            arrival in town. You will be good enough therefore to pardon all incorrectness with your
            usual Known & much experienced indulgence; for I leave town immediately & Shall
            not return till Friday next please God.
          That the Grand Architect of the Universe may be Your Constant Support & protector
            in all your undertakings, & Grant You long life, not only for your own &
            Connections Sake, but as a real blessing to these United States of North America, will
            be the unremitted prayer of one who is with most profound respect Your Excellencys ever
            most Faithfull, obedt Humble Servt
          
            Abrm Forst.
          
          
            If you will have the goodness to cause the additional trouble of an application to Mr
              Robertson, it may be an additional Satisfaction to your Excellency.
            past 3 oC: On finding that you have
              returned to your Seat permit me to entreat you to return the inclosed &c. for me
              at Mr Jno. Suter Senr
          
          
            A.F:
          
        